Citation Nr: 1103714	
Decision Date: 01/28/11    Archive Date: 02/08/11

DOCKET NO.  02-18 987	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, 
Indiana


THE ISSUE

Entitlement to service connection for a total rating based on 
individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Heneks, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1973 to February 
1975.

This matter comes before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a July 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana, which denied the benefit sought on appeal.  

In December 2006, the Veteran presented testimony at a hearing 
conducted by the use of video conferencing equipment at the 
Indianapolis RO before the undersigned Veterans Law Judge (VLJ) 
sitting in Washington, D.C.  A transcript of this hearing is in 
the Veteran's claims folder.

In July 2007 and October 2009, the Board remanded the matter of 
entitlement to service connection for a right knee disorder 
further development.  The claim for TDIU was deferred pending the 
resolution this claim.  In a September 2010 rating decision, 
entitlement to service connection for right knee patellofemoral 
syndrome was granted.  Because that matter is resolved, the Board 
can now proceed with consideration of the claim for TDIU.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable disposition 
of the Veteran's appeal has been obtained.

2.  The Veteran's service-connected disabilities have not been 
shown to render him unemployable.




CONCLUSION OF LAW

The criteria for entitlement to TDIU have not been met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16, 
4.19 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107, 5126 (West 2002 
& Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) 
(2010).  Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the claimant 
and his/her representative, if applicable, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper notice from VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  This notice must be provided 
prior to an initial unfavorable decision by the agency of 
original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 
(2004).

Further, in Dingess v. Nicholson, the United States Court of 
Appeals for Veterans Claims (Court) held that, upon receipt of an 
application for a service-connection claim, VA is required to 
review the evidence presented with the claim and to provide the 
claimant with notice of what evidence not previously provided 
will help substantiate his/her claim.  19 Vet. App. 473 (2006); 
see also 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  
Specifically, VA must notify the claimant of what is required to 
establish service connection and that a disability rating and 
effective date for the award of benefits will be assigned if 
service connection is awarded.

The Board finds that the VCAA duty to notify was satisfied by a 
letter sent to the Veteran in October 2006.  The letter addressed 
all of the notice elements.  Although the notice was provided 
after the initial adjudication of the Veteran's claim in July 
2005, the claim was subsequently readjudicated in May 2009 and 
September 2010 supplemental statements of the case (SSOCs).  
Prickett v. Nicholson, 20 Vet. App. 370, 377-78 (2006) (VA cured 
failure to afford statutory notice to claimant prior to initial 
rating decision by issuing notification letter after decision and 
readjudicating claim and notifying claimant of such 
readjudication in the statement of the case).  Therefore, the 
Board finds that VA has fulfilled its duty to notify under the 
VCAA.  

VA has also satisfied its duty to assist the Veteran at every 
stage of this case with regard to the claim for TDIU.  All 
available records as well as all identified VA medical records 
pertinent to the years after service are in the claims file and 
were reviewed by both the RO and the Board in connection with the 
Veteran's claim.  The Veteran stated that he attempted to obtain 
employment from the U.S.P.S. on several occasions between 1977 
and 1990.  In March 2010, he reported that he had contacted the 
U.S.P.S. and was informed that they do not keep records of 
potential employees.  A May 2010 response from the U.S.P.S. 
confirmed that the retention period for the dates the Veteran had 
identified had expired and there were no records available.  
August and October 2006 responses from Social Security 
Administration (SSA) reflect that there are no records available 
from that agency.  Further, the Veteran testified that he was not 
in receipt of SSA benefits.  Accordingly, there are no additional 
records that the Veteran has identified that VA should attempt to 
obtain.  38 C.F.R. § 3.159(c), (e).

A VA examination with respect to the claim was obtained in May 
2005.  38 C.F.R. § 3.159(c)(4).  To that end, when VA undertakes 
to provide a VA examination or obtain a VA opinion, it must 
ensure that the examination or opinion is adequate.  Barr v. 
Nicholson, 21 Vet. App. 303, 312 (2007).  As noted below, the 
Board finds that the VA opinion obtained in this case is 
adequate, as it is predicated on a reading of the relevant 
medical records in the Veteran's claims file.  It considered all 
of the pertinent evidence of record, to include the Veteran's 
records and his statements, and provides a complete rationale for 
the opinion stated, relying on and citing to the records 
reviewed.  There is adequate medical evidence of record to make a 
determination in this case.  Accordingly, the Board finds that 
VA's duty to assist with respect to obtaining a VA examination or 
opinion with respect to the issue on appeal has been met.  
38 C.F.R. § 3.159(c)(4).   

VA has also assisted the Veteran and his representative 
throughout the course of this appeal by providing them with a SOC 
(statement of the case) and SSOC (supplemental statements of the 
case (SSOCs), which informed them of the laws and regulations 
relevant to his claim.  For these reasons, the Board concludes 
that VA has fulfilled the duty to assist the Veteran in this 
case.


LAW AND ANALYSIS

Total disability ratings for compensation may be assigned, where 
the schedular rating is less than total, when the disabled person 
is, in the judgment of the rating agency, unable to secure or 
follow a substantially gainful occupation as a result of service-
connected disabilities provided that if there is only one such 
disability, this disability shall be ratable at 60 percent or 
more, and that, if there are two or more such disabilities, there 
shall be at least one disability ratable at 40 percent or more, 
and sufficient additional disability to bring the combined rating 
to 70 percent or more.  38 C.F.R. § 4.16(a).  It is the 
established policy of the VA that all veterans who are unable to 
secure and follow a substantially gainful occupation by reason of 
service-connected disabilities shall be rated totally disabled.  
38 C.F.R. § 4.16(b).  A total disability will be considered to 
exist when there is present any impairment of mind or body which 
is sufficient to render it impossible for the average person to 
follow a substantially gainful occupation.  A total disability 
may or may not be permanent.  Total ratings will not be assigned, 
generally, for temporary exacerbations or acute infectious 
diseases except where specifically prescribed by the schedule.  
38 C.F.R. § 3.340(a).  Consideration may be given to the 
veteran's level of education, special training, and previous work 
experience in arriving at a conclusion, but not to his or her age 
or to the impairment caused by nonservice-connected disabilities.  
See 38 C.F.R. §§ 3.341, 4.16, 4.19.

The United States Court of Appeals for Veterans Claims (Court) 
has held that in determining whether the veteran is entitled to a 
total disability rating based upon individual unemployability, 
neither his nonservice-connected disabilities nor his advancing 
age may be considered.  Van Hoose v. Brown, 4 Vet. App. 361 
(1993).  The sole fact that a claimant is unemployed or has 
difficulty obtaining employment is not enough.  A high rating in 
itself is a recognition that the impairment makes it difficult to 
obtain and keep employment.  The question is whether the veteran 
is capable of performing the physical and mental acts required by 
employment, not whether the veteran can find employment.  Id.

The Veteran is service-connected for and currently assigned a 20 
percent evaluation for left knee chondromalacia; a 10 percent 
evaluation for right knee patellofemoral syndrome; and a 10 
percent evaluation for left foot pes planus.  His combined 
evaluation is 40 percent.  As such, the Veteran does not meet the 
minimum schedular criteria for TDIU under 38 C.F.R. § 4.16(a).

Nevertheless, as previously stated, veterans who are unable to 
secure and follow a substantially gainful occupation by reason of 
service-connected disabilities shall be rated totally disabled.  
Therefore, rating boards may submit claims to the Director of the 
Compensation and Pension Service for extraschedular consideration 
in cases of veterans who fail to meet the percentage standards 
set forth in 38 C.F.R. 
§ 4.16(a).  The RO did not refer the Veteran's claim for 
extraschedular consideration.  The Board will now review whether 
referral for extraschedular consideration is warranted.

Upon review of the claims file, the Board finds that the 
evidentiary record does not support a conclusion that there are 
any unusual or exceptional circumstances present in the Veteran's 
case as to have warranted its referral to the VA Director of the 
Compensation and Pension Service.  In this regard, there has been 
no indication that VA's schedule for rating disabilities is 
insufficient or inadequate to assign ratings for the Veteran's 
service-connected disabilities.  A comparison between the level 
of severity and symptomatology of the Veteran's assigned ratings 
with the established criteria found in the rating schedule shows 
that the rating criteria reasonably describes the Veteran's 
disability level and symptomatology.  In fact, there are higher 
evaluations available under the rating criteria, but the Veteran 
has not been shown to have the symptomatology contemplated for 
those evaluations.  See 38 C.F.R. §§ 4.71a, Diagnostic Codes 
5010, 5257, 5276.

The evidence of record reflects that the Veteran has been 
unemployed for many years.  August 2004 VA records reflected that 
he has been on disability income for 20 years.  He has done odd 
jobs such as gutter cleaning and lawn service.  Although the 
Veteran contends that he has been unemployable because of his 
service-connected knees and foot, the evidence of record does not 
indicate that these disabilities are preventing him from 
maintaining substantially gainful employment.  

In May 2005, the Veteran underwent a VA examination wherein his 
contention that he was unable to work since 1975 because of his 
service-connected left knee and left foot was evaluated.  During 
the examination, there was no indication that his feet or knee 
symptomatology affected him in a way not contemplated by the 
rating schedule.  Extension was 0 degrees and flexion 125 
degrees.  His range of motion did not change after repetitive 
exercise testing.  He was able to heel and toe walk.  The 
examiner opined that his left knee and pes planus affects the 
Veteran's employability very little.  At that time, the Veteran 
had no foot pain.  His left knee was suboptimally managed at that 
time and vigorous quadriceps strengthening exercises were 
recommended.  Nonetheless, this could cause some pain and would 
perhaps limit his amount of climbing at a given occupation but 
does not preclude him entirely from employment.  The examiner did 
not identify any disabilities contributing to his employability, 
but suspected that his long standing history of polysubstance 
abuse likely affects his ability to get and maintain employment.

The Board finds this examination to be persuasive as it is 
supported by a physical examination of the Veteran wherein his 
contentions were considered.  It is also consistent with the 
other evidence of record.  In this regard, the Board notes that 
there are multiple references to the Veteran's lengthy history of 
substance abuse.  For example, the record reflects that he has 
used heroin since at least 1994 and also has a history of alcohol 
abuse.  An August 2004 VA record indicates that the Veteran 
commits non-violent crimes to support his drug habit.  He has 
sought treatment for substance abuse on several occasions but the 
record reflects that he still carries a diagnosis.  

The Board does observe that at the time of the May 2005 VA 
examination, the Veteran was not yet service-connected for his 
right knee.  However, the Board notes that his right knee was 
evaluated in March 2010.  There was no indication that the 
Veteran's right knee symptomatology affected him in a way not 
contemplated by the rating schedule.  For example, it was stated 
that there was pain and swelling and that prolonged activity or 
walking made the pain worse.  There were limits on his ability to 
stand and walk for prolonged periods of time.  The Board also 
observes that there were very few complaints pertaining to the 
knees or feet in the contemporaneous VA records.  Accordingly, 
the Board finds that because the Veteran's right knee, left knee, 
and left foot symptomatology has been fully evaluated and there 
is no indication that there is symptomatology not contemplated by 
the rating schedule, extraschedular referral is not warranted.  

The Board has considered that Veteran and his mother's assertion 
that he was denied employed at the U.S.P.S. because he did not 
pass a physical examination due to his service-connected 
disabilities.  However, there is no indication that the Veteran 
is unable to obtain sedentary employment due to his service-
connected disabilities.  

Based on the foregoing, the Board concludes that while the 
Veteran undoubtedly has industrial impairment as a result of his 
service-connected disabilities, as evidenced by his combined 40 
percent disability evaluation, the evidence does not show that 
the service-connected disorders alone preclude gainful 
employment.  The Board would note that "[t]he percentage ratings 
represent as far as can practicably be determined the average 
impairment in earning capacity resulting from such diseases and 
injuries and their residual conditions in civil occupations."  38 
C.F.R. 
§ 4.1.  Based on a review of the evidence of record, the Board is 
of the opinion that the disability evaluations assigned to the 
Veteran's disorders under the VA Schedule for Rating Disabilities 
accurately reflect the Veteran's overall impairment to his 
earning capacity due to his service-connected disabilities.  
Therefore, a total rating for compensation based on individual 
unemployability due to service-connected disability is not 
warranted.




ORDER

Entitlement to TDIU is denied.



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


